Citation Nr: 1820007	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-28 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 through January 1970.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2017, the Veteran had a video hearing before the undersigned Veterans Law Judge.  At the time of the hearing, the Veteran submitted additional evidence. 

The Veteran's representative recently submitted some medical records from a private doctor, primarily concerning treatment for the Veteran's heart disease and diabetes.  If the Veteran wishes to claim an increased rating for these conditions, or claim he has associated conditions such as diabetic neuropathy, he must file a standardized claims form, such as VA 21-526, as he has done in the past.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise as to whether his bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1110, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting in full the Veteran's claim of service connection for bilateral hearing loss, any error with respect to the duties to notify or assist for this claim were harmless and will not be further discussed.

The Veteran claims service-connection for bilateral hearing loss.  Specifically, he asserts that while in Vietnam, he experienced acoustic trauma from a mortar attack, spending an extended period of time next to a Howitzer 155, as well using a rifle.  Accordingly, noise exposure during service is conceded.

Similarly, it is not at issue that the Veteran has a current hearing loss disability.  The Board thus turns to the dispositive issue of nexus.

After a full review of the record in conjunction with the pertinent rules and regulations, the Board finds that service connection for bilateral hearing loss is warranted.

The record contains one VA examination and one private nexus statement in support of his claim for bilateral hearing loss.  In comparing these opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Veteran was afforded a VA examination in May 2012.  After reviewing the entire claims file and pertinent medical literature, the examiner opined it was less likely than not that the Veteran's bilateral hearing loss was etiologically related to his active duty service.  To support this opinion, the examiner cited a September 2005 Institute of Medicine Report on noise exposure in the military that concluded, based on current knowledge, noise induced hearing loss occurs immediately and there was no scientific support for delayed onset noise induced hearing loss weeks, months, or even years after the exposure event.  The examiner also noted that the Veteran's hearing was within normal limits bilaterally with no significant threshold shifts.  

In October 2017, the Veteran submitted a nexus statement from a private audiologist.  The audiologist opined the Veteran had a hearing loss pattern commonly associated with noise exposure and it was at least as likely as not that the Veteran's bilateral hearing loss had roots in his military service.

VA treatment records reflect that the Veteran complained of hearing loss in April 2012.  His only identified noise exposure was his in-service acoustic trauma and he had no family history of ear pathology.  In his August 2014 substantive appeal, the Veteran reported that when his occupation involved hazardous noise, he wore hearing protection in accordance with OSHA standards.  During his October 2017 Board hearing, the Veteran testified that his occupation involved inspecting construction sites, but he never operated the heavy machinery and only spent approximately 30 minutes conducting inspections.

The Board finds the October 2017 private nexus statement probative, in light of the Veteran's credible reports that the only acoustic trauma he experienced was during active duty service.  The private audiologist noted the Veteran's hearing loss pattern is commonly associated with noise exposure, and the only acoustic trauma the Veteran experienced was while on active duty service.

In summary, the Board finds the Veteran sustained acoustic trauma while on active duty service and the medical evidence is in relative equipoise that his bilateral hearing loss is etiologically related to his active duty service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss is directly related to service and service connection is warranted.



ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing monetary awards.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


